                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION


 JARED MODE, on behalf of himself and all
 others similarly situated,

                         Plaintiffs,
                                                              No. 3:18-cv-00150-KDB-DSC
           v.

 S-L DISTRIBUTION COMPANY, LLC,
 S-L DISTRIBUTION COMPANY, INC.,
 S-L ROUTES, LLC, and SNYDER’S-LANCE,
 INC.,

                         Defendants.

                     ORDER GRANTING JOINT MOTION TO DISMISS

       This matter comes before the Court on the Parties’ Joint Motion to Dismiss (“Motion”)

(Doc. No. 670). The Court having reviewed the Motion, GRANTS the Motion and ORDERS as

follows:

       1.        Francisco Rojas’ (Dkts. 1, 160-1) claims against S-L in the above-captioned

action, including those brought under the Fair Labor Standards Act, are dismissed with

prejudice;

       2.        S-L’s counterclaim against Francisco Rojas (Dkt. 538) is dismissed without

prejudice; and

       3.        Each party will bear their own fees and costs.




     Case 3:18-cv-00150-KDB-DSC Document 671 Filed 07/23/21 Page 1 of 2
SO ORDERED.


                       Signed: July 23, 2021




                                         2


   Case 3:18-cv-00150-KDB-DSC Document 671 Filed 07/23/21 Page 2 of 2
